Exhibit 10.6

 

 

 

[g185811kei001.jpg]

 

 

 

Comerica Bank

 

MC 4674

 

 

11943 El Camino Real

 

 

San Diego, CA 92130

 

 

858 509-2360

 

 

Fax: 858 509-2365

 

 

 

June 20, 2008

 

Technology & Life Sciences

 

Doug Schuling

Chief Financial Officer Genoptix, Inc.

2110 Rutherford Road Carlsbad, CA 92008

 

RE:

Genoptix, Inc. (“Borrower”)

 

Obligor Number 3073511713

 

Notes 182, 190, 281

 

Dear Mr. Schuling:

 

Comerica Bank (the “Bank”) has approved the extension of the maturity date of
the above referenced credit facility as evidenced by that certain
note/agreement, dated May 9, 2005 (as such may be amended, restated, modified,
supplemented or revised from time to time, the “Agreement”) from June 30, 2008
to August 29, 2008. Upon your execution of a counterpart of this letter, the
maturity date shall be so amended.

 

The Agreement, as modified and amended hereby, shall be and remain in full force
and effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this modification and amendment shall not operate
as a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the Agreement, as in effect prior to the date hereof. Borrower ratifies and
reaffirms the continuing effectiveness of all promissory notes, guaranties,
security agreements, mortgages, deeds of trust, environmental agreements, and
all other instruments, documents and agreements entered into in connection with
the Agreement.

 

By execution of a counterpart of this letter, Borrower further represents and
warrants that the representations and warranties contained in the Agreement are
true and correct as of the date hereof, and that no event of default has
occurred and is continuing under the Agreement or any other document, instrument
or agreement entered into in connection therewith.

 

Sincerely,

Comerica Bank

 

 

By:

/s/ Steve Stuckey

 

 

Steve Stuckey

 

Senior Vice President

 

 

Acknowledged and accepted on 6/20/08:

Genoptix, Inc.

 

 

By:

/s/ Doug Schuling

 

 

Doug Schuling

 

Chief Financial Officer

 

--------------------------------------------------------------------------------